Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 02/11/2019 based on CIP filing of 10376031 is acknowledged.

Claims 2-3, 5-14, and 18-19 are withdrawn from further consideration. Applicant made the election of Group II, directed to the power supply system, without traverse, in the response dated 12/13/2021 is acknowledged.  Note that new claims 20-24 are examined with other claims.


US 10,376,031:


1.  A piece of luggage comprising: 
a shell having a sidewall and a back wall defining an interior space, the sidewall including an upper wall portion, the back wall having an opening;
a handle having a first elongated member and a second elongated member and an externally accessible cross member secured to a first end of the first elongated member and a first end of the second 
elongated member, the handle movable from a fully retracted position to a fully extended portion with respect to the upper wall portion of the sidewall; 

tube secured to an interior surface of the back wall within 
the interior space;
a second handle guide tube secured to the interior surface of the back wall within the interior space, the first handle guide tube and the second handle guide tube defining a first area therebetween within the interior space; 

wherein a second end of the first elongated member disposed within the first handle guide tube and movable within the first handle guide tube and a second end of the second elongated member disposed within the second handle guide tube and movable within the second guide tube; 


a removable vacuum assembly disposed within the interior space and positioned within at least a majority portion of the first area defined between the first handle guide tube 
and the second handle guide tube, the vacuum assembly having a power source and 
an air exit conduit, wherein the air exit conduit aligned with the opening in 
the back wall when the vacuum assembly is properly disposed within the interior 
space and positioned between the first handle guide tube and the second handle 
guide tube, the vacuum assembly having an air entry conduit; 

a compression bag 
secured within the interior space, the compression bag having a first opening 
wherein clothes and items can be inserted within the compression bag and a back 
portion, the back portion of the compression bag having 

a second opening that is aligned with the air entry conduit of the vacuum assembly when the vacuum assembly and the compression bag are secured within the interior space;  and

a front lid or cover secured to the shell, wherein in a lid closed position the interior space is externally in accessible and in a lid open position the interior space is accessible to provide access to the compression and any 
contents contained therein and to remove the vacuum assembly.




1. A piece of luggage comprising: 
a shell having a sidewall and a back wall defining an interior space, the sidewall including an upper wall portion;
a handle having a first elongated member and a second elongated member and an externally accessible cross member secured to a first end of the first elongated member and a first end of the second elongated member, the handle movable from a fully retracted position to a fully extended portion with respect to the upper wall portion of the sidewall; 

within the interior space; a second handle guide secured to the interior surface of the back wall within the interior space, the first handle guide and the second handle guide defining a first area therebetween within the interior space; 




wherein a second end of the first elongated member disposed within the first handle guide and movable within the first handle guide and a second end of the second elongated member disposed within the second handle guide and movable within the second guide;


a removable pump assembly disposed within the interior space; 




a removable power source disposed within the interior space and in electrical communication with the pump assembly to provide power for the pump assembly;











a In re application of: Joseph M. Majhesssecond opening, the compression bag is connected to the removable pump assembly at the second opening of the compression bag; 



a front member or cover secured to the shell, wherein in a cover closed position the interior space is externally inaccessible and in a cover opened position the interior space is accessible to provide access to the compression bag and any contents contained therein and to remove the pump assembly; 

wherein in operation, with the first opening of the compression bag closed, air is evacuated out of the air compression bag through the second opening by the removable pump assembly.


Claims 1, 4, 15-17, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10376031. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘031 are narrower than the claims of the presence application and teaches all claimed limitations.  It .

Claims 1, 4, 15-17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (20190069659) in view of Deni (6971417).   Van Loon teaches a piece of luggage 700 comprising a shell having a sidewall and a back wall defining an interior space, the sidewall including an upper wall portion, a handle 702 having a first elongated member and a second elongated member 712 (fig. 7B) and an externally accessible cross member (710) secured to a first end of the first elongated member and a first end of the second elongated member, the handle movable from a fully retracted position to a fully extended portion with respect to the upper wall portion of the sidewall a first handle guide secured to an interior surface of the back wall within the interior space (fig. 8A), a second handle guide secured to the interior surface of the back wall within the interior space, the first handle guide and the second handle guide defining a first area therebetween within the interior space, wherein a second end of the first elongated member disposed within the first handle guide and movable within the first handle guide and a second end of the second elongated member disposed within the second handle guide and movable within the second guide in fig. 7K. Van Loon also teaches a front member or cover secured to the shell, wherein in a cover closed position the interior space is externally inaccessible and in a cover opened position the interior space is accessible to provide access to the compression bag and any contents contained therein and to remove the pump assembly; 

	Van Loon teaches a removable pump in fig. 5A for travel with the suitcase and bags.

comprises a portable vacuum; comprising a motor, a fan and a power source in a portable container, wherein the power source powers the motor to drive the fan  to provide vacuum suction, and wherein the power source is provided by said  power box. 
[0051] The remaining drawings show other examples of various improvements for luggage and portable containers.  For example, FIG. 5A optionally and preferably shows an exemplary implementation of a vacuum which could be used with a suitcase.  A vacuum 500 may not necessarily be used with the suitcase, but if provided it could, for example, optionally be charged by the power box  and it may also optionally be used for one implementation for packing in which  clothes and/or other objects, particularly soft objects are packed into plastic  bags and air is evacuated from the plastic bags, thereby reducing the volume  required to pack the objects such as clothing.  Of course it is possible when one is not traveling, and one is, for example, at home, or office, or another establishment, one could have access to vacuum suction from other sources, such as for example, a vacuum cleaner.  But when one is traveling a smaller vacuum suction device would optionally and preferably be provided and could be as  previously noted, charged by the previously described power box in the suitcase.  (with emphasis)

VanLoon meets all claimed limitations except for the compression bag having a first closable opening wherein clothes and items can be inserted within the compression bag and a In re application of: Joseph M. Majhesssecond opening, the compression bag is connected to the removable pump assembly at the second opening of the compression bag.   
With respect to the limitation that a removable power source disposed within the interior space and in electrical communication with the pump assembly to provide power for the pump assembly in claim 1 and the limitation with the pump the power pack when positioned within the power pack receiving cavity in electrical communication with the pump assembly to provide power for the pump assembly in claims 20 and 24, note that this limitation does not impart any structural or functional limitation over the device in Van Loon.  Note that the vacuum can connect to the portable vacuum even when the battery being inside the cavity and even when the vacuum being inside the luggage, i.e., when the cable is long enough.
.

Claims 1, 4, 15-17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon in view of Deni (6971417) rejection, as set forth above, in view of Cross (20150101958).  In the alternative, Cross ‘958 teaches that it is known in the art to provide a receptacle 412 inside a suitcase that is in electrical connection with a battery 180.

[0007] In general, example embodiments described herein relate to a receptacle  device that is configured to be built into a bag.  Multiple portable electronic  devices may simultaneously be plugged into receptacles of the example  receptacle devices disclosed herein, when built into bags as disclosed herein,  in order to recharge the portable electronic devices, even in public spaces  such as airports, bus terminals, rest stops, museums, and parks where few power  outlets are available.  Further, the built-in receptacle devices disclosed  herein may be rotatable such that multiple portable electronic devices may be  simultaneously recharged, regardless of whether the portable electronic devices  are positioned on the exterior of the bag or in the interior of the bag. (with emphasis)
..
As noted previously, the first and second sets 422 and 424 of receptacles may be configured to be in electrical communication with a power cord and/or battery in order to provide electrical power to the first and second sets 422 and 424  of electrical receptacles, such as the power cord 140 and/or the battery 180 of  FIGS. 3A and 3B.  (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide an receptacle 422/424 of Cross ‘958 in Van Loon to allow one to use and/or charge the vacuum of Van Loon easily.

Claims 1, 4, 15-17, and 20-24 are again rejected under 35 U.S.C. 103 as being unpatentable over Van Loon in view of Deni (6971417) rejection, and further in view of Cross (9966771).  In the alternative, Cross ’771 teaches that it is known in the art to provide two opening with one opening inside a luggage allowing electrical connection with a battery 200 with inside device as shown in fig. 3C.  It would have been obvious to one of ordinary skill in the art to provide another opening accessible from the inside to the battery cavity of Van Loon to enable one to charge the device, e.g., the vacuum of Van Loon easily.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733